Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and amendments filed on December 21, 2021, in which claims 16 and 17 have been amended, and claim has been canceled. Claims 16-17 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16-17, the phrase “without forwarding the Write-Replace Warning Request message to the N3IWF node apparatus by information identifying a node apparatus of the 3GPP access network” is nowhere to be found in the specification and figures. Therefore, the phrase is interpreted as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2019/0110182) provisional application filed on 10/06/2017 in view of Kim (US 2019/0394711).
 	Regarding claim 16, Liu teaches a method for an AMF (Access and Mobility Management Function) apparatus, the method comprising: receiving a Write-Replace Warning Request message from a CBC (Cell Broadcast Centre) (i.e., At operation 904, the CBC 100 sends a Write-Replace Warning Request message containing the warning message to be broadcast and the delivery attributes including a Message identifier to the PWSF 108 [0098], [0104]); and forwarding the Write-Replace Warning Request message only to a NG-RAN (Next Generation Radio Access Network) node apparatus without forwarding the Write-Replace Warning Request message to the N3IWF node apparatus by information identifying a node apparatus of the 3GPP access network (i.e., the AMF 106 sends or relays the N2 Write-Replace Warning Request message to the NG-RANs 104. The NG-RANs 104 then use the Warning Area information to determine to which cell(s) the message is to be broadcasted in operation 909 [0101], [0104]). 
	Liu does not specifically teach connecting to a 3GPP access node and an N3IWF access apparatus.

Regarding claim 17, Liu teaches a communication system comprising: an AMF (Access and Mobility Management Function) apparatus configured to manage access and mobility related to a UE (User Equipment) ([0054]-[0058]); and a CBC (Cell Broadcast Centre) configured to distribute emergency information, wherein the CBC sends a Write-Replace Warning Request message to the AMF apparatus (i.e., At operation 904, the CBC 100 sends a Write-Replace Warning Request message containing the warning message to be broadcast and the delivery attributes including a Message identifier to the PWSF 108 [0098], [0104]), and wherein the AMF apparatus forwards the Write-Replace Warning Request message only to a NG-RAN (Next Generation Radio Access Network) node apparatus by information identifying a node apparatus of an access network without forwarding the Write-Replace Warning Request message to the N3IWF node apparatus by information identifying a node apparatus of the 3GPP access network (i.e., the AMF 106 sends or relays the N2 Write-Replace Warning Request 
	Liu does not specifically teach connect to a 3GPP access node and an N3IWF access apparatus.
	However, the preceding limitation is known in the art of communications. Kim discloses in a 5G system fig. 8a-b how the AMF is connected to 3GPP access and N3IWF wherein the UE is roamed and is connected to NG core network through 3GPP access which belongs to a visited PLMN#1 and at the same time connected to NG core network through non-3GPP access (this may mean N3IWF) which belongs to a visited PLMN#2 ([0113], [0123], [0124]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Kim within the system of Liu in order to allow the AMF manages mobility and authentication/security context state of the UE connected through non-3GPP access or 3GPP and non-3GPP accesses.

Response to Arguments
Applicant’s arguments with respect to claims 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643